Exhibit 10.2

 

FIFTH AMENDMENT TO OFFICE LEASE

 

This Fifth Amendment to Office Lease (this “Fifth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Fifth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011, and
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012 (“Lease”); pursuant to
which Landlord leases to Tenant certain premises totaling 173,577 rentable
square feet in the building commonly known as Boulder Towers (the “Building”),
located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”);
and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Fifth Amendment.

 

2.                                      Expansion Space.  Landlord and Tenant
hereby confirm, stipulate and agree that the Existing Premises shall be expanded
as of the term commencement date to include an additional 2,090 rentable square
feet of office space (the “Fifth Floor Expansion Space”) as described in red
outline on Exhibit “A” attached hereto.  The term commencement date (“TCD”) and
date of rent commencement with respect to the Fifth Floor Expansion Space shall
be the earliest of (i) the date of Substantial Completion of the Tenant
Improvements, (ii) the date of Substantial Completion of the Tenant Improvements
but for Tenant Delays, (iii) the date that Tenant, or any person occupying any
of the Premises with Tenant’s permission, commences business operations from the
Premises, or (iv) February 15, 2013.  Landlord shall diligently pursue
completion of construction of the Tenant Improvements and use its commercially
reasonable efforts to deliver possession of the Premises to Tenant with the
Tenant Improvements Substantially Completed on or before the date that is sixty
(60) days following the date Final Plans are set for the Tenant Improvements
(“Estimated Commencement Date”).  For purposes of this Fifth Amendment, the term
“Tenant Delay” as used in Exhibit “B” of the Lease is replaced with the
following:  “The term “Tenant Delay” shall include, without limitation, any
delay in the completion of construction of Tenant Improvements resulting from
(i) any delay caused by Tenant’s failure to comply with the provisions of the
Work Letter, (ii)  delay in work caused by submission by Tenant of any Tenant
Change Orders, which in the aggregate result in the delay in the construction of
the Tenant Improvements

 

--------------------------------------------------------------------------------


 

for more than thirty (30) days, (iii) any delay caused by commencement of
business operations in the Leased Premises before the TCD, or (iv) any delay by
Tenant in timely submitting comments or approvals to the Temporary Plans or
Final Plans or any delay caused by Tenant in the initial delivery of the
Temporary Plans to Landlord within fourteen (14) calendar days of the execution
of the Fifth Amendment.”  Unless sooner terminated as provided herein or in the
Lease, the term for the Fifth Floor Expansion Space will end on the day
immediately preceding the eighty-sixth (86th) month anniversary of the TCD. 
Annual Rental for the Fifth Floor Expansion Space payable by Tenant under the
Lease shall be as follows:

 

 

 

Months 1 to 2, inclusive:

 

 

 

Monthly Installment:

 

$0.00          ($ 0.00 /square foot of rentable area/annum)

 

 

 

 

 

Months 3 to 62, inclusive:

 

 

 

Monthly Installment:

 

$2,525.42 ($ 14.50 /square foot of rentable area/annum)

 

 

 

 

 

Months 63 to 86, inclusive:

 

 

 

Monthly Installment:

 

$2,612.50 ($ 15.00 /square foot of rentable area/annum)

 

With such Fifth Floor Expansion Space, the total rentable square feet of the
Leased Premises is 175,667 rentable square feet and the total rentable area of
the Building is 521,802 rentable square feet.  In the event the parties execute
the form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to execution thereof in order to accurately reflect
(after giving effect to this Fifth Amendment) the total rentable square feet of
the Leased Premises, total parking spaces, and Tenant’s Share of Operating
Expenses.  Notwithstanding anything to the contrary, the first two monthly
installments of Annual Rental (the payment of which would otherwise commence on
the TCD) is waived. Notwithstanding anything to the contrary, in the event the
TCD is delayed or otherwise does not occur by the Estimated Commencement Date,
and to the extent such delay was caused by other than a Tenant Delay, then
Tenant shall be entitled to receive from Landlord a rent credit equal to one
(1) day of free Annual Rent for every one (1) day that the Tenant Improvements
are not Substantially Completed following the Estimated Commencement Date.

 

3.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Fifth Floor Expansion Space shall be
.40%. Tenant’s Share attributable to the entire Leased Premises after the
addition on the TCD of the Fifth Floor Expansion Space shall be 33.67%.  The
Operating Expense Base for the Fifth Floor Expansion Space shall mean the amount
of Operating Expenses for the calendar year 2012. From and after the TCD, the 5%
cap on increases in Tenant’s Share attributable to the Fifth Floor Expansion
Space as to increases in Operating Expenses, as set forth in Section 4.02(g) of
the H&P Lease, shall be applicable to the Fifth Floor Expansion Space and
Tenant’s Share shall be made in reference to the base amount established in
2012.

 

4.                                      Tenant Improvement Allowance.  The
Landlord shall provide Tenant a $14.00 per rentable square foot Tenant
Improvement Allowance totaling $29,260.00 to reduce the cost of Tenant
Improvements to be constructed in the Fifth Floor Expansion Space (in the same
manner as set forth in Exhibit B of the Lease), inclusive of demolition, above
ceiling modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  In the event that the total
cost of Tenant Improvements is less than the Tenant Improvement Allowance, then
the balance shall be used by Tenant to improve any area of the Leased Premises
as long as the improvements are completed within two (2) years from the TCD.  In
the event that the total cost of Tenant Improvements is more than the Tenant
Improvement Allowance, then Tenant shall pay such excess costs when such amounts
become due and owing to the contractors.

 

--------------------------------------------------------------------------------


 

5.                                      Parking.  With respect to the Fifth
Floor Expansion Space, the Landlord shall provide Tenant six (6) parking spaces,
including one (1) reserved covered spaces in the attached parking structure and
five (5) on a non-reserved basis on the existing surface lots. As of the TCD,
Tenant shall have a total of four hundred seventy-three (473) parking spaces,
which shall consist of one hundred thirteen (113) reserved covered spaces in the
attached parking structure and three hundred sixty (360) on a non-reserved basis
on the existing surface lots. These spaces are free of charge.

 

6.                                      Termination.  In the event that certain
Office Lease between Landlord and The Helmerich Foundation of even date herewith
(the “Foundation Lease”) is terminated for any reason, Tenant’s lease of the
Fifth Floor Expansion Space will also terminate on the same date.  Landlord will
immediately notify Tenant of any termination of the Foundation Lease.  Further,
in the event Hans Helmerich ceases to be a member of the Board of Directors of
Helmerich & Payne, Inc., Landlord agrees that Tenant may terminate the lease of
the Fifth Floor Expansion Space upon written notice to Landlord.

 

7.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Fifth Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention the terms of
such party’s organizational or governmental documents.

 

8.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Fifth Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

9.                                      Successors and Assigns.  This Fifth
Amendment will be binding on the parties’ successors and assigns.

 

10.                               Brokers.  Tenant warrants that it has had no
dealings with any broker or agent other than CB Richard Ellis/Oklahoma (the
“Broker”) in connection with the negotiation or execution of this Fifth
Amendment.  Landlord shall indemnify and hold Tenant harmless from and against
any cost, expenses or liability for commissions or other compensation or charges
of Broker.  Tenant agrees to indemnify Landlord and hold Landlord harmless from
and against any and all costs, expenses or liability for commissions or other
compensations or charges claimed to be owed by Tenant to any broker or agent,
other than Broker, with respect to this Fifth Amendment or the transactions
evidenced hereby.

 

11.                               Amendments.  With the exception of those terms
and conditions specifically modified and amended herein, the Lease shall remain
in full force and effect in accordance with all its terms and conditions. In the
event of any conflict between the terms and provisions of this Fifth Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Fifth Amendment shall supersede and control.

 

12.                               Counterparts.  This Fifth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Fifth Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

--------------------------------------------------------------------------------


 

13.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with Commercial Realty, LLC dba CB Richard Ellis|Oklahoma; they
are also partners in Boulder Towers Tenants in Common, the Landlord.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to be
effective as of the day and year as set forth above.

 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

By:

 

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed:

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed:

 

 

--------------------------------------------------------------------------------